DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. Claims 1-8 and 10-13 are currently pending.
Claim Objections
Claim 11 is objected to because of the following informalities:  There is no photoresist in claim 1 as recited by claim 11. Therefore, the claim 11 should be amended to recite “applying a coating layer of a photoresist composition of claim 1 on a substrate and b) exposing photoresist composition coating layer to ….” in order to maintain claim language consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the one or more salts". However, there is only one salt recited in claim 1. The claim as written is indefinite and unclear. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2005-128049; citations for translation).
Regarding claims 1, 2, 4-8 and 10-11, Kobayashi et al. teach a method for providing a photoresist (chemically amplified resist) relief image comprising applying a coating layer of a photoresist on a substrate and exposing the composition layer to activating radiation and developing the exposed photoresist composition coating layer ( see claims, examples and [0076]).  The photoresist composition comprising a resin (acid-liable polymer [0051]) and one or more salts (radiation sensitive acid generator that be in a combination of two [0056-0066]). Kobayashi et al. recognize the photoresist composition may include other components [0072] that can improve dry etching resistance, pattern shape, adhesion to a substrate and the like.   
Furthermore, Kobayashi et al. teach the resist composition comprising a tellurium compound which can be obtained by polymerizing the compounds ( see abstract and claim1)  of formulae (1): 
    PNG
    media_image1.png
    96
    198
    media_image1.png
    Greyscale
 and (2) 
    PNG
    media_image2.png
    97
    181
    media_image2.png
    Greyscale
( i.e., Kobayashi et al. has taught the “anion component comprising a divalent Te atom” and “ cation component comprising Te” of the present application). Claim 2 of Kobayashi et al. disclose that the composition can comprises an acid-liable group shown in formula 3.  Although Kobayashi et al. fails to call the polymerization of formulae (1) and (2) a salt as recited by present application, .
Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (WO 2017/188450 A1) in view of Fuji Photo Film Col. Ltd (Fuji; JP H02-158730).
Regarding claims 1-2, 4-8 and 10-11, Echigo et al. teach a photoresist composition (see abstract, claims and examples) comprising a resin and tellurium-containing compound. The photoresist composition further comprises an acid generator compound [0262]. In claims 1-42 of Echigo et al. teach a pattern formation method by forming a photoresist layer on a substrate, exposing the photoresist substrate to activating radiation and developing the exposed photoresist layer. 
However, Echigo et al. fail to teach the tellurium-containing compound is a salt comprising an anion component that comprises one or more Te atoms as instantly claimed. Nonetheless, the examiner has added Fuji to teach it is well-known to one of ordinary skill to include a salt comprising an anion component comprising one or more Te atoms (pages 198 & 208-209) as instantly claimed.  The salt is used in photosensitive material that is applied on substrate (support) to increase sensitivity (see examples). Page 8
Accordingly, one could have been easily conceived by a skilled artisan from the combination of Echigo et al. and Fuji. In addition, it is not recognized that the claimed invention 
Therefore, the invention would have been obvious by a skilled artisan from the combination of Echigo et al. and Fuji.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of copending Application No.16/204,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘960 have claims drawn to salt ( zwitterion as recited by copending application ‘960) comprising an anion component that comprises one or more Te atoms, which are equivalent and obvious variant of each other compounds. The present claims indicated above also cover the method which overlap the claims of copending Application No.16/204,960, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
14.	Applicant’s arguments, see page 8,  filed 11/27/2020, with respect to the rejection(s) of claim(s) 1, 2 and 4-11 under Kobayashi et al. (JP 2005-128049; citations for attached translation) in view of Cordani et al. (US 4,784,785) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn due to amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi et al. (JP 2005-128049).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722